Exhibit 10.44

 

FORM OF

PROFITS INTEREST UNITS AGREEMENT

 

THIS PROFITS INTEREST UNITS AGREEMENT (this “Agreement”) is made and entered
into as of                     , 2004 (the “Effective Date”), by and between
Digital Realty Trust, L.P., a Maryland limited partnership (the “Partnership”),
and                                          (“Participant”). Capitalized terms
used in this Agreement but not otherwise defined herein shall have their
respective meanings set forth in the Plan and/or the Partnership Agreement (each
as defined below), as applicable.

 

THE PARTIES HERETO AGREE AS FOLLOWS:

 

1. Issuance of Award. Pursuant to the Digital Realty Trust, Inc., Digital
Services, Inc. and Digital Realty Trust, L.P. 2004 Incentive Award Plan (the
“Plan”), effective as of the Effective Date, the Partnership hereby (a) grants
to Participant an Award which represents ______ Profits Interest Units of the
Partnership (the “Award”), and (b) if not already a Partner, admits Participant
as a Partner of the Partnership, in consideration of Participant’s agreement to
provide services to or for the benefit of the Partnership on the terms and
conditions set forth herein, in the Plan and in the Partnership Agreement. The
Partnership and Participant acknowledge and agree that the Profits Interest
Units are hereby issued to the Participant for the performance of services to or
for the benefit of the Partnership in his or her capacity as a partner of the
Partnership. Upon receipt of the Award, Participant shall, automatically and
without further action on his or her part, be deemed to be a party to, signatory
of and bound by the Partnership Agreement. At the request of the Partnership,
Participant shall execute the Partnership Agreement or a counterpart signature
page thereto. Participant acknowledges that the Partnership from time to time
may issue or cancel (or otherwise modify) Profits Interest Units.

 

2. Vesting; Restrictions on Transfer of Awards.

 

2.1 The Award shall be fully vested with respect to 100% of the Profits Interest
Units subject thereto as of the Effective Date.

 

2.2 Notwithstanding Section 2.1 above, without the consent of the Partnership
(which it may give or withhold in its sole discretion), Participant shall not
sell, pledge, assign, hypothecate, transfer, or otherwise dispose of
(collectively, “Transfer”) all or any portion of the Award or any Profits
Interest Units (or any securities into which the Profits Interest Units are
converted or exchanged) prior to the third anniversary of the Effective Date
(the “Transfer Restrictions”), other than by will or pursuant to the laws of
descent and distribution; provided, however, that the Transfer Restrictions
shall not apply to any Transfer of Profits Interest Units to the Partnership or
Digital Realty Trust, Inc (the “Company”).

 

2.3 The Award is subject to the terms of the Plan and the terms of the
Partnership Agreement, including, without limitation, the restrictions on
transfer of Units (including, without limitation, Profits Interest Units) set
forth in Article 11 of the Partnership



--------------------------------------------------------------------------------

Agreement. Any permitted transferee of the Award shall take such Award subject
to the terms of the Plan, this Agreement, and the Partnership Agreement. Any
such permitted transferee must, upon the request of the Partnership, agree to be
bound by the Plan, the Partnership Agreement, and this Agreement, and shall
execute the same on request, and must agree to such other waivers, limitations,
and restrictions as the Partnership or the Company may reasonably require. Any
Transfer of the Award which is not made in compliance with the Plan, the
Partnership Agreement and this Agreement shall be null and void and of no
effect.

 

3. Representations, Warranties, Covenants, and Acknowledgments of Participant.
Participant hereby represents, warrants, covenants, acknowledges and agrees on
behalf of Participant and his or her spouse, if applicable, that:

 

3.1 Investment. Participant is holding the Award for Participant’s own account,
and not for the account of any other Person. Participant is holding the Award
for investment and not with a view to distribution or resale thereof except in
compliance with applicable laws regulating securities.

 

3.2 Relation to Partnership. Participant is presently an employee of, or
consultant to, the Partnership, or is otherwise providing services to or for the
benefit of the Partnership, and in such capacity has become personally familiar
with the business of the Partnership.

 

3.3 Access to Information. Participant has had the opportunity to ask questions
of, and to receive answers from, the Partnership with respect to the terms and
conditions of the transactions contemplated hereby and with respect to the
business, affairs, financial conditions, and results of operations of the
Partnership.

 

3.4 Registration. Participant understands that the Profits Interest Units have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), and the Profits Interest Units cannot be transferred by
Participant unless such transfer is registered under the Securities Act or an
exemption from such registration is available. The Partnership has made no
agreements, covenants or undertakings whatsoever to register the transfer of the
Profits Interest Units under the Securities Act. The Partnership has made no
representations, warranties, or covenants whatsoever as to whether any exemption
from the Securities Act, including, without limitation, any exemption for
limited sales in routine brokers’ transactions pursuant to Rule 144 of the
Securities Act, will be available. If an exemption under Rule 144 is available
at all, it will not be available until at least one (1) year from issuance of
the Award and then not unless (a) a public trading market then exists in Profits
Interest Units (or a successor security thereto); (b) adequate information as to
the Partnership’s financial and other affairs and operations is then available
to the public, and (c) all other terms and conditions of Rule 144 have been
satisfied.

 

3.5 Public Trading. None of the Partnership’s securities is presently publicly
traded, and the Partnership has made no representations, covenants or agreements
as to whether there will be a public market for any of its securities.

 

2



--------------------------------------------------------------------------------

3.6 Tax Advice. The Partnership has made no warranties or representations to
Participant with respect to the income tax consequences of the transactions
contemplated by this Agreement, and Participant is in no manner relying on the
Partnership or its representatives for an assessment of such tax consequences.
Participant is advised to consult with his or her own tax advisor with respect
to such tax consequences and his or her ownership of the Profits Interest Units.

 

4. Capital Account. Participant shall make no contribution of capital to the
Partnership in connection with the Award and, as a result, Participant’s Capital
Account balance in the Partnership immediately after its receipt of the Profits
Interest Units shall be equal to zero, unless the Participant was a Partner in
the Partnership prior to such issuance, in which case the Participant’s Capital
Account balance shall not be increased as a result of its receipt of the Profits
Interest Units.

 

5. Redemption Rights. Notwithstanding the contrary terms in the Partnership
Agreement, Partnership Units which are acquired upon the exchange of the Profits
Interest Units shall not, without the consent of the Partnership (which may be
given or withheld in its sole discretion), be redeemed pursuant to Section 8.6
of the Partnership Agreement within two years of the date of the issuance of
such Profits Interest Units.

 

6. Contribution Agreement Acknowledgement. Participant hereby understands and
acknowledges that pursuant to Section 4.3 of that certain Contribution
Agreement, dated as of July 31, 2004, by and between the Partnership and Global
Innovation Partners, LLC (the “Contribution Agreement”), in the event that the
closing of the initial public offering of the Company’s common stock has not
occurred within 30 days after the closing of the transactions contemplated by
the Contribution Agreement, the parties to the Contribution Agreement have
agreed to unwind all of the transactions contemplated thereby.

 

7. Covenants. Participant hereby covenants that so long as Participant holds any
Profits Interest Units, at the request of the Partnership, Participant shall
disclose to the Partnership in writing such information relating to
Participant’s ownership of the Profits Interest Units as the Partnership
reasonably believes to be necessary or desirable to ascertain in order to comply
with the Code or the requirements of any other appropriate taxing authority.

 

8. Binding Effect. Subject to the limitations set forth in this Agreement, this
Agreement shall be binding upon, and inure to the benefit of, the executors,
administrators, heirs, legal representatives, successors and assigns of the
parties hereto.

 

9. Taxes. The Partnership and the Participant intend that (i) the Profits
Interest Units be treated as a “profits interest” as defined in Internal Revenue
Service Revenue Procedure 93-27, (ii) the issuance of such units not be a
taxable event to the Partnership or the Participant as provided in such revenue
procedure, and (iii) the Partnership Agreement, the Plan and this Agreement be
interpreted consistently with such intent. The Partnership may withhold from
Participant’s wages, or require Participant to pay to the Partnership, any
applicable withholding or employment taxes resulting from the issuance of Award
hereunder, from the lapse of any restrictions imposed on the Award, or from the
ownership or disposition of the Profits Interest Units.

 

3



--------------------------------------------------------------------------------

10. Remedies. Participant shall be liable to the Partnership for all costs and
damages, including incidental and consequential damages, resulting from a
disposition of the Award which is in violation of the provisions of this
Agreement. Without limiting the generality of the foregoing, Participant agrees
that the Partnership shall be entitled to obtain specific performance of the
obligations of Participant under this Agreement and immediate injunctive relief
in the event any action or proceeding is brought in equity to enforce the same.
Participant will not urge as a defense that there is an adequate remedy at law.

 

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed within the State of California by
California residents, without regard to any otherwise governing principles of
conflicts of law.

 

12. Survival of Representations and Warranties. The representations, warranties
and covenants contained in Section 3 hereof shall survive the later of the date
of execution and delivery of this Agreement or the issuance of the Award.

 

13. Unit Certificate Restrictive Legends. Certificates evidencing the Award, to
the extent such certificates are issued, may bear such restrictive legends as
the Partnership and/or the Partnership’s counsel may deem necessary or advisable
under applicable law or pursuant to this Agreement, including, without
limitation, the following legends:

 

“The offering and sale of the securities represented hereby have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Any transfer of such securities will be invalid unless a Registration Statement
under the Securities Act is in effect as to such transfer or in the opinion of
counsel for the Partnership such registration is unnecessary in order for such
transfer to comply with the Securities Act.”

 

“The securities represented hereby are subject to transferability and other
restrictions as set forth in (i) a written agreement with the Partnership, (ii)
the Digital Realty Trust, Inc., Digital Services, Inc. and Digital Realty Trust,
L.P. 2004 Incentive Award Plan and (iii) the Amended and Restated Agreement of
Limited Partnership of Digital Realty Trust, L.P., dated as of
                    , 2004, in each case, as may be amended from time to time,
and such securities may not be sold or otherwise transferred except pursuant to
the provisions of such documents.”

 

14. Restrictions on Public Sale by Participant. To the extent not inconsistent
with applicable law, the Participant agrees not to effect any sale or
distribution of the Profits Interest Units or any similar security of the
Company, or any securities convertible into or exchangeable or exercisable for
such securities, including a sale pursuant to Rule 144 under the Securities Act,
during the 14 days prior to, and during the 90-day period beginning on, the
effective date of a registration statement filed by the Partnership or the
Company (except as part of such registration), if and to the extent requested in
writing by the Partnership or the Company

 

4



--------------------------------------------------------------------------------

in the case of a non-underwritten public offering or if and to the extent
requested in writing by the managing underwriter or underwriters and consented
to by the Partnership or the Company, which consent may be given or withheld in
the Partnership’s or the Company’s sole and absolute discretion, in the case of
an underwritten public offering (such agreement to be in the form of lock-up
agreement provided by the managing underwriter or underwriters).

 

15. Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of all applicable federal and state laws, rules and regulations
(including, but not limited to the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation the applicable exemptive
conditions of Rule 16b-3 of the Exchange Act) and to such approvals by any
listing, regulatory or other governmental authority as may, in the opinion of
counsel for the Partnership or the Company, be necessary or advisable in
connection therewith. Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Award of Profits Interest Units is made, only in
such a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan, this Agreement and the Award shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.

 

16. Counterparts. This Agreement may be executed in any number of counterparts,
any of which may be executed and transmitted by facsimile, and each of which
shall be deemed to be an original, but all of which together shall be deemed to
be one and the same instrument.

 

17. Successors and Assigns. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Partnership.

 

18. Entire Agreement; Amendments and Waivers. This Agreement, together with the
Plan and the Partnership Agreement, constitutes the entire agreement among the
parties pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. This Agreement may not be amended except in an
instrument in writing signed on behalf of each of the parties hereto and
approved by the Committee. No amendment, supplement, modification or waiver of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

 

19. Invalidity. If for any reason one or more of the provisions contained in
this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.

 

5



--------------------------------------------------------------------------------

20. Titles. The titles, captions or headings of the Sections herein are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Digital Realty Trust, L.P., a Maryland limited partnership

By:

 

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Agreement.

 

Participant:

 

--------------------------------------------------------------------------------

(Sign Name)

 

--------------------------------------------------------------------------------

(Print Name)

 

Participant’s spouse indicates by the execution of this Agreement his or her
consent to be bound by the terms herein as to his or her interests, whether as
community property or otherwise, if any, in the Profits Interest Units.

 

Participant’s Spouse:

 

--------------------------------------------------------------------------------

(Sign Name)

 

--------------------------------------------------------------------------------

(Print Name)

 

S-1